Exhibit 10.6

 



AMENDED AND RESTATED

NON-EXCLUSIVE SUB-DISTRIBUTION AGREEMENT

 

THIS AMENDED AND RESTATED NON-EXCLUSIVE SUB-DISTRIBUTION AGREEMENT (this
“Agreement”) is entered into as of the 21ST of May, 2020, and is effective as of
the 3RD day of April, 2020 (the “Effective Date”) by and between KAIVAL BRANDS
INNOVATIONS GROUP, INC., a Delaware corporation (“Distributor”), and FAVS
BUSINESS, LLC, a Georgia limited liability company (“Sub-Distributor”).
Distributor and Sub-Distributor are each referred to herein as a “Party” and
collectively, the “Parties.”

 

RECITALS

WHEREAS, Bidi Vapor, LLC, a Florida limited liability company (“Manufacturer”),
is in the business of developing electronic nicotine delivery systems and
related components (all such products whether now or hereafter made available
for sale by Manufacturer being hereinafter referred to as the “Products”).

WHEREAS, Distributor has entered into that certain Amended and Restated
Exclusive Distribution Agreement dated as of May 21, 2020, and effective as of
March 9, 2020 (as the same may be amended or otherwise modified from time to
time, the “Distribution Agreement”) with Manufacturer pursuant to which
Manufacturer has granted Distributor an exclusive worldwide right to distribute
the Products for sale and resale to both retail level customers (“Retail
Customers”) and non-retail level customers, including without limitation, to
wholesale customers and sub-distributors (“Non-Retail Customers”).

WHEREAS, subject to the terms and conditions of this Agreement, Sub-Distributor
wishes to be appointed, and Distributor is willing to appoint Sub-Distributor,
as a non-exclusive sub-distributor of the Products solely to Non-Retail
Customers (“Non-Retail Customers”) located within the Continental United States
(the “Territory”; all Non-Retail Customers located within the Territory being
hereinafter referred to as “Authorized Customers”).

WHEREAS, Distributor and Sub-Distributor previously entered into that certain
Non-Exclusive Sub-Distribution Agreement, effective as of April 3, 2020 (the
“Prior Agreement”).

WHEREAS, the Parties wish to amend and restate the Prior Agreement for purposes
of clarifying certain terms therein to more accurately reflect the Parties’
intentions and desire for this Agreement to be effective as of the date the
Prior Agreement was entered into.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations and agreements set forth herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Distributor and Sub-Distributor, intending to be legally bound, hereby agree as
follows:

1.                   APPOINTMENT; NO EXCLUSIVITY; MARKETING AND SUPPORT.

A.                  Appointment; No Exclusivity. Subject to the terms and
conditions set forth in this Agreement, Distributor hereby appoints
Sub-Distributor as a non-exclusive sub-distributor of the Products solely to
Authorized Customers. Sub-Distributor accepts the appointment as one of
Distributor’s non-exclusive sub-distributors of the Products solely to
Authorized Customers and agrees to buy for resale, upon the terms and conditions
set forth herein, the Products in such quantities as Sub-Distributor shall need
to properly service the market comprised solely of Authorized Customers.
Distributor represents and warrants that the appointment of and sale of the
Products to Sub-Distributor under this Agreement does not violate any
obligations or contracts of Distributor. As a condition of exclusivity,
Distributor agrees not to represent or sell other products, which Manufacturer
may reasonably determine to be competitive with the Products, without written
approval from Manufacturer. For purposes of clarification, during the term of
this Agreement, (i) Distributor shall be free to sell any Products to any
Non-Retail Customer located within the Territory (i.e., Sub-Distributor’s rights
hereunder are non-exclusvie) and (ii) Sub-Distributor will not directly sell any
Products to any Retail Customer anywhere in the world or to any Non-Retail
Customer located outside of the Territory.



 1 

 

B.                  Marketing and Support. Distributor will be solely
responsible to provide Sub-Distributor with all branding, logos, and marketing
materials to be utilized by Sub-Distributor in connection with Sub-Distributor’s
marketing and promotion of the Products; provided, however, Sub-Distributor
shall bear all expenses related to reproduction and distribution of the same.
Sub-Distributor agrees to use its best efforts to promote, develop a market,
sell, and distribute the Products to Authorized Customers. Among such other
actions as may be necessary to generate sales of the Products, Sub-Distributor
will perform at its expense and to the reasonable satisfaction of Distributor
the following duties:

i.Sub-Distributor will engage in sales promotion activities in which the
Products shall be designated by their correct names and identified as the
Products of Manufacturer being marketed by Sub-Distributor as an independent
distributor.

ii.Sub-Distributor will process all sales by Sub-Distributor to Authorized
Customers.

iii.Sub-Distributor shall at all times conduct its business in a manner that
will reflect favorably on Manufacturer, Distributor and the Products and will
not engage in any deceptive, misleading, illegal, or unethical business
practice. In performing its obligations hereunder, Sub-Distributor agrees not to
make any representations or give any warranties or guarantees to any person with
respect to the Products, other than in compliance with Section 7.A. hereof or
otherwise expressly authorized in writing by Distributor.

iv.Sub-Distributor will comply with all applicable laws and regulations and will
not assist or participate in any violation of laws or regulations applicable to
Manufacturer, Distributor, or Sub-Distributor.

Sub-Distributor shall be responsible for all expenses incurred by it in
connection with the implementation and performance of its duties and obligations
under this Agreement, including, without limitation: (i) salaries or
compensation for its personnel; (ii) costs and expenses associated with
establishing and maintain its sales organization and offices; and (iii)
marketing, advertising, and promotion expenses.

2.                   PURCHASE ORDERS; PRICING.

A.                  Purchase Orders. Sub-Distributor shall order the Products in
accordance with the terms and conditions of this Agreement. Each order for the
purchase of the Products (a “Purchase Order”) must be submitted to Distributor
by Sub-Distributor by email or Distributor’s electronic data interchange (EDI)
system. Each Purchase Order shall specify (i) the quantity of the Products being
ordered, (ii) the applicable Wholesale Minimum Price (as defined below) for the
Products ordered, (iii) the price to be paid by Sub-Distributor to Distributor
for the Products ordered, (iv) payment terms granted by Distributor, and (v) the
requested receipt date and delivery instructions for the applicable Products
ordered. Receipt dates must be during the term of this Agreement, except
Sub-Distributor may request, subject to Distributor’s acceptance in
Distributor’s sole and absolute discretion, a Purchase Order with a requested
receipt date after the expiration or termination of this Agreement, in which
case, if accepted by Distributor, the terms and conditions of this Agreement
shall apply to such purchase, but under no circumstances should such purchase be
deemed to be or construed as being a renewal or extension of this Agreement or
the exclusivity rights granted to Sub-Distributor herein. The Parties agree that
to the extent that any of the terms and conditions of this Agreement conflict or
are inconsistent with the terms or conditions of any Purchase Order submitted by
Sub-Distributor, the terms and conditions of this Agreement shall prevail and
control to the extent of any such conflict or inconsistency, unless the Purchase
Order containing such conflicting or inconsistent terms and conditions is
countersigned by Distributor, in which case the terms and conditions set forth
in such Purchase Order shall prevail and control to the extent of any such
conflict or inconsistentcy.

B.                  Acceptance of Purchase Order. A Purchase Order submitted by
Sub-Distributor shall be deemed to have been accepted by, and shall be binding
upon, Distributor when it is countersigned by Distributor or if it is not
rejected by Distributor, in whole or in part, by written notice to
Sub-Distributor sent within five (5) business days of its receipt by
Distributor. Notwithstanding anything contained herein to the contrary,
Distributor may only reject, cancel, or delay any Purchase Order placed by
Sub-Distributor, whether or not such Purchase Order has been previously accepted
by Distributor, pursuant to Section 3.B. below. In the event Distributor is
unable to fill all of a Purchase Order for any reason, it shall promptly notify
Sub-Distributor and Sub-Distributor shall have the right, in its discretion, to
cancel the subject Purchase Order. Sub-Distributor may change or cancel any of
its Purchase Orders without penalty so long as Sub-Distributor provides written
notice to Distributor and the Products have not yet been shipped, or otherwise
delivered to Sub-Distributor; provided, that Sub-Distributor shall pay to
Distributor a fee of twenty five percent (25%) of the aggregate purchase price
of the Products that are subject to any Purchase Order, which has been
materially changed or canceled by Sub-Distributor.



 2 

 

C.                  Invoices and Payment Terms. Distributor shall send
Sub-Distributor invoices via mail or email for each shipment. Sub-Distributor
shall notify Distributor in writing if Sub-Distributor disputes any charges set
forth on an invoice within five (5) calendar days after receipt of such invoice,
specifying in reasonable detail the items disputed and basis for the dispute.
Thereafter, the Parties will work in good faith to resolve such dispute as
quickly as is reasonably possible. If any such dispute is not resolved within
thirty (30) calendar days after Sub-Distributor’s receipt of the applicable
invoice, then Distributor may suspend any further shipments of the Products
under this Agreement until such time as the dispute is resolved and all amounts
agreed upon by the Parties to be due are paid in full. All undisputed amounts on
each invoice are due and payable within seven (7) calendar days from the date of
Sub-Distributor’s receipt of the invoice. Payments due hereunder must be made,
at Sub-Distributor’s option, by ACH, wire transfer, certified check, or such
other method as may be agreed to by the Parties. Distributor reserves the right
to change or modify payment terms upon thirty (30) calendar days’ written notice
to Sub-Distributor at any time following a default by Sub-Distributor of its
payment obligations under this Agreement with such changes or modifications to
be effective for Purchase Orders submitted after such thirty (30) calendar day
period. Invoices will be issued upon shipment of the Product to Sub-Distributor
or to Sub-Distributor’s customer via direct shipment.

D.                  Prices; Price Reductions. Distributor has a legitimate
interest in ensuring that a minimum price be maintained for all sales by
Sub-Distributor of its Products. Accordingly, Distributor will establish minimum
pricing for all sales by Sub-Distributor of its Products to Authorized Customers
(“Wholesale Minimum Price”) and Sub-Distributor will not sell any Products to
Authorized Customers below the applicable Wholesale Minimum Price. The initial
Wholesale Minimum Price for the Products are included as Exhibit A attached
hereto. Sub-Distributor agrees to pay Distributor the price per Product
identified in Exhibit A attached hereto. Distributor retains the right to make
changes to Wholesale Minimum Pricing and Sub-Distributor pricing upon providing
not less than three (3) days’ prior written notice to Sub-Distributor. Any price
reduction to the Wholesale Minimum Pricing or Sub-Distributor pricing with
respect to affected Products shall apply to Purchase Orders that have not yet
been accepted or deemed accepted by Distributor and Purchase Orders thereafter
submitted by Sub-Distributor. Any price increase to the Wholesale Minimum
Pricing or Sub-Distributor pricing with respect to affected Products shall apply
to Purchase Orders thereafter submitted by Sub-Distributor; provided that
Sub-Distributor shall have the right, at its option, to cancel, in whole or in
part, any outstanding Purchase Orders for affected Products not yet accepted by
Distributor. Prices do not include, and Distributor shall not be responsible for
any required federal, state, or local sales or other taxes, duties, export or
custom charges, VAT charges, brokerage, or other fees.

E.                  Past Due Amounts. If any undisputed amount due Distributor
by Sub-Distributor, for any reason, becomes past due, Distributor shall provide
written notice to Sub-Distributor and, if such amounts remain outstanding for
fifteen (15) calendar days following receipt of such notice, Distributor may at
its option and without further notice withhold further shipments or deliveries
of the Products under this Agreement until such past due invoices are paid in
full.

F.                   Taxes. Sub-Distributor shall be responsible for any
national, state, or local sales, use, value added, or other tax, tariff, duty or
assessment levied or imposed by the United States or any foreign governmental
authority arising out of or related to any of the transactions contemplated by
this Agreement, including sales of the Products to Sub-Distributor, other than
taxes based upon Distributor’s income. Sub-Distributor must pay directly, or
reimburse Distributor for the amount of such sales, use, value added, or other
tax, tariff, duty or assessment that Distributor is at any time obligated to pay
or collect with respect to or arising out of the sale of the Products under this
Agreement.

3.SHIPMENTS; PRODUCTS.

A.       Shipment Terms; Title and Risk of Loss. All of the Products purchased
by Sub-Distributor under this Agreement will be packaged for shipment in
Distributor’s and/or Manufacturer’s standard containers, marked for shipment to
either Sub-Distributor or the applicable Authorized Customer at the address
specified by Sub-Distributor in the Purchase Order (the applicable destination
being hereinafter referred to as the “Destination”). All costs of shipment shall
be paid by Distributor. Title and risk of loss will pass to Sub-Distributor upon
the tender of the Products by Distributor to the first shipping carrier.
Distributor shall ship the Products on or before the requested receipt date
designated in a Purchase Order (provided, that such receipt date is not less
than twenty (20) business days after the Purchase Order is received by
Distributor) and shall promptly notify Sub-Distributor when Distributor knows or
has reason to believe that a shipment will not be delivered by the requested
receipt date. Any expense for any special packaging or any special delivery
requested by Sub-Distributor shall be borne by Sub-Distributor.



 3 

 

B.       Distributor’s Right to Delay or Cancel. Notwithstanding Distributor’s
obligations in this Agreement, Distributor may refuse, cancel, or delay any
shipment of the Products when Sub-Distributor is delinquent in any payment for
more than (30) calendar days, or when Sub-Distributor is in material breach of
its obligations under this Agreement, which has not been cured pursuant to
Section 11.A.

C.       Acceptance of Shipments. Sub-Distributor shall have ten (10) business
days from the date of arrival of the shipment of the Products at the applicable
Destination to inspect the Products and notify Distributor in writing of any
discrepancies with respect to such Products, including but not limited to any
discrepancies in the quantity or quality of the Products. The Products with
respect to which Sub-Distributor does not notify Distributor of any
discrepancies in writing shall be deemed accepted by Sub-Distributor.

D.        Adding or Deleting the Products; Manufacturing Changes to the
Products. Distributor shall have the right at any time upon seven (7) calendar
days’ prior written notice to Sub-Distributor to add or delete the Products.
Should Distributor want to make any changes to the Products, it shall first
notify the Sub-Distributor at least seven (7) calendar days before the change is
implemented, and such changes shall be agreed to by the Parties in writing
before shipment of any Products that include any such changes. Notwithstanding
the foregoing, for changes required by regulatory or certification authorities
or otherwise deemed necessary by Distributor for any reason, including health,
safety, welfare, technology, intellectual property, trade secret, competitive,
materials sourcing, or other matters, Distributor will notify Sub-Distributor at
least three (3) calendar days before the change is implemented, but
Sub-Distributor’s approval of such changes shall not be required.

4.INTELLECTUAL PROPERTY RIGHTS.

A.                  Manufacturer’ Marks. Subject to the terms and conditions of
this Agreement and the Distribution Agreement, during the term of this
Agreement, Distributor hereby grants to Sub-Distributor a revocable,
sublicensable, non-transferable, non-exclusive, limited license to use
Manufacturer’s logos, trademarks, and trade names, together with all branding
and marketing materials created by or on behalf of Manufacturer in connection
with the Products (collectively the “Manufacturer IP”), solely in connection
with the marketing, advertisement, and sale of the Products to Authorized
Customers. Such license shall immediately terminate upon the expiration or
termination of this Agreement. Sub-Distributor shall strictly comply with all
standards of use for the Manufacturer IP and must at all times display
appropriate trademark and copyright notices as instructed by Distributor.
Sub-Distributor acknowledges and agrees that the Manufacturer IP and other
intellectual property provided to Sub-Distributor by Distributor, if any, are
the sole and exclusive property of Manufacturer and/or Distributor, as
applicable. Sub-Distributor shall not acquire any right, title, or interest
under this Agreement in any patent, copyright, Manufacturer IP, or other
intellectual property right of any kind of either Manufacturer or Distributor.
No implied license, patent, copyright, or other intellectual property right of
Manufacturer or Distributor is granted under this Agreement or otherwise. During
the term of this Agreement and thereafter, Sub-Distributor shall not do anything
that will in any manner infringe, impeach, dilute, or lessen the value of the
Manufacturer IP, patents, copyrights, or other intellectual property of either
Manufacturer or Distributor or the goodwill associated therewith or that will
tend to prejudice the reputation of the Manufacturer or Distributor or the sale
of any Products.



 4 

 

B.       Sub-Distributor Marks. Subject to the terms and conditions of this
Agreement, during the term of this Agreement, Sub-Distributor hereby grants
Distributor a non-exclusive, royalty free license to use Sub-Distributor’s
logos, trademarks, and trade names (the “Sub-Distributor Marks”) on
Distributor’s web sites and marketing materials. Such license shall immediately
terminate upon the expiration or termination of this Agreement. Distributor
shall strictly comply with all standards of use for the Sub-Distributor Marks
and must at all times display appropriate trademark and copyright notices as
instructed by Sub-Distributor. Distributor acknowledges and agrees that the
Sub-Distributor Marks and other intellectual property provided to Distributor by
Sub-Distributor, if any, are the sole and exclusive property of Sub-Distributor.
Distributor shall not acquire any right, title, or interest under this Agreement
in any patent, copyright, Sub-Distributor Marks, or other intellectual property
right of any kind of Sub-Distributor. No implied license, patent, copyright, or
other intellectual property right of Sub-Distributor is granted under this
Agreement or otherwise. During the term of this Agreement and thereafter,
Distributor shall not do anything that will in any manner infringe, impeach,
dilute, or lessen the value of the Sub-Distributor Marks, patents, copyrights,
or other intellectual property of Sub-Distributor or the goodwill associated
therewith or that will tend to prejudice the reputation of the Sub-Distributor.

 

5.CONFIDENTIAL INFORMATION.

A.                  Confidential Information. The Parties acknowledge and agree
that during the term of this Agreement, each may receive confidential
information from the other Party. “Confidential Information” shall mean (i)
information relating to a Party’s and its affiliates’ products or business
including, but not limited to, the business plans, financial records, customers,
suppliers, products, product samples, strategies, inventions, procedures, sales
aids or literature, technical data, advice or knowledge, contractual agreements,
pricing, price lists, product white papers, plans, designs, specifications, and
know-how or other intellectual property, that may be at any time furnished,
communicated, or delivered by either Party to the other Party whether in oral,
tangible, electronic, or other form and (ii) all other non-public information
provided by one Party to the other including, but not limited, to financial,
technical, and business information, and all non-promotional materials furnished
by one Party to another.

B.                  Exceptions. The “Receiving Party” shall not have any
obligations to preserve the confidential nature of any Confidential Information
that (i) Receiving Party can demonstrate by competent evidence was rightfully in
the Receiving Party’s possession before receipt from the “Disclosing Party”;
(ii) is or becomes a matter of public knowledge through no fault of the
Receiving Party; (iii) is rightfully received by Receiving Party from a third
party without, to the best of Receiving Party’s knowledge, a duty of
confidentiality; (iv) is independently developed by Receiving Party without use
of the Confidential Information; or (v) is disclosed by Receiving Party with
Disclosing Party’s prior written approval.

C.                  Use of Confidential Information; Standard of Care. The
Receiving Party shall maintain the Confidential Information in confidence and
disclose the Confidential Information only to its employees, subcontractors, and
consultants who have a need to know such Confidential Information in order to
fulfill the business affairs and transactions between the Parties contemplated
by this Agreement and who are under confidentiality obligations no less
restrictive as, or who have been advised of the confidentiality obligations set
forth in, this Agreement. The Receiving Party shall remain responsible for
breaches of this Agreement arising from the acts of its employees,
subcontractors, and consultants to whom it provides the Disclosing Party’s
Confidential information. The Receiving Party shall protect Confidential
Information by using the same degree of care as Receiving Party uses to protect
its own information of a like nature, but no less than a reasonable degree of
care, to prevent the unauthorized use, disclosure, dissemination, or publication
of the Confidential Information. The Receiving Party agrees not to use the
Disclosing Party’s Confidential Information for its own purpose other than in
connection with the transactions contemplated by this Agreement or for the
benefit of any third party, without the prior written approval of the Disclosing
Party. The Receiving Party shall promptly return or certify destruction of all
copies of Confidential Information upon request by the Disclosing Party or upon
the expiration or earlier termination of this Agreement.

D.                  Equitable Relief. The Receiving Party hereby agrees and
acknowledges that any breach or threatened breach of this Agreement regarding
the treatment of the Confidential Information may result in irreparable harm to
the Disclosing Party for which there may be no adequate remedy at law. In
addition to other remedies provided by law or at equity, in such event the
Disclosing Party shall be entitled to seek an injunction, without bond,
preventing any further breach of this Agreement by the Receiving Party.



 5 

 

6.                   INSURANCE. Distributor shall maintain, during the term of
this Agreement, Commercial General Liability Insurance with minimum limits,
including under any General Liability Umbrella Policies, of not less than
$2,000,000 combined single limit for bodily injury and property damage on the
Products purchased by Sub-Distributor for resale. Distributor shall use
commercially reasonable efforts to provide Sub-Distributor with thirty (30)
calendar days’ prior written notice of any change or cancellation in any
applicable insurance policies.

Sub-Distributor shall maintain, during the term of this Agreement, Commercial
General Liability Insurance with minimum limits, including under any General
Liability Umbrella Policies, of not less than $2,000,000 combined single limit
for bodily injury and property damage. Sub-Distributor shall use commercially
reasonable efforts to provide Distributor with thirty (30) calendar days’ prior
written notice of any change or cancellation in any applicable insurance
policies.

7.                   WARRANTY; RECALL.

A.                  Warranty. Distributor warrants to Sub-Distributor, for a
period of one year from the date of delivery by Distributor to the intended
recipient thereof, that any Products delivered by Distributor pursuant to this
Agreement shall conform in all material respects to the written specifications
for such Products, a copy of which is attached hereto as Exhibit B, and shall be
free of defects in materials and workmanship. Distributor further warrants to
Sub-Distributor that it has title to the Products to be conveyed hereunder and
has the right to sell the same and that at the time of delivery, such Products
shall be free of any security interest or other lien or any other encumbrances
whatsoever (the warranties provided in the preceding two sentences being
hereinafter referred to as the “Limited Warranty”). Except for the Limited
Warranty, Distributor makes no warranties or representations to Sub-Distributor
or any other person with respect to the Products or any services provided to
Sub-Distributor or any other person. Distributor may not change any of the terms
of the Limited Warranty at any time, without written consent from
Sub-Distributor unless Distributor notifies Sub-Distributor in writing at least
one hundred and twenty (120) calendar days prior to any such change. Any such
change shall not apply to any Products sold to or ordered by Sub-Distributor
prior to the change. Sub-Distributor will not alter the Limited Warranty,
warranty disclaimers, and limitation of liability without the prior written
authorization of Distributor, nor extend or make any additional warranty or
representation regarding the Products unless expressly authorized by
Distributor.

THE LIMITED WARRANTY REFERRED TO IN THIS SECTION IS THE ONLY WARRANTY, EXPRESS
OR IMPLIED, THAT DISTRIBUTOR MAKES WITH RESPECT TO THE PRODUCTS. DISTRIBUTOR
SPECIFICALLY DISCLAIMS ALL OTHER IMPLIED WARRANTIES INCLUDING, WITHOUT
LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, AND NON-INFRINGEMENT.

B.                  Warranty Claims. The Limited Warranty is effective only if
Sub-Distributor gives prompt written notice to Distributor of any alleged breach
of the Limited Warranty, which notice shall specifically describe the problem
and shall state the date of sale and name and location of the recipient of the
Product originally shipped by Distributor. Notwithstanding anything to the
contrary contained herein, Distributor shall have no obligation under the
Limited Warranty unless it receives such notice within thirty (30) days
following the expiration of the warranty period. In the event of any breach of
the Limited Warranty Distributor’s sole obligation is to replace each
non-conforming Product within a reasonable period of time and to pay for the
costs of shipment to the original recipient of the Product or as otherwise
specified by Sub-Distributor.

 

C.                  Recall. In the event that: (i) any applicable federal, state
or foreign regulatory authority should issue a request, directive or order that
a Product be recalled; (ii) a court of competent jurisdiction orders such a
recall; or (iii) Distributor determines that the Product represents a risk of
injury or customer deception or is otherwise defective and that the recall of a
Product is appropriate (“Recall”), Distributor shall have sole right and
responsibility for implementing the Recall. Sub-Distributor will provide
cooperation and assistance to Distributor in connection therewith, as may be
reasonably requested by Distributor. Distributor shall be solely responsible for
all expenses affecting such Recall (including any reasonable out-of-pocket
expenses incurred by Sub-Distributor in connection with such cooperation, as
directed in writing by Distributor).

 

8.INDEMNIFICATION.



 6 

 

A.                  Indemnity Obligations for Intellectual Property
Infringement. Distributor agrees to defend, indemnify, and hold harmless
Sub-Distributor from and against any and all claims, losses, damages, suits,
expenses (including reasonable attorneys’ fees), and costs (collectively
“Claims”) brought or alleged by a third party that the Manufacturer IP or any
Products sold to Sub-Distributor infringe any U.S. patent, trademark, or
copyright. Sub-Distributor shall reasonably cooperate with Distributor, its
insurance company, and its legal counsel in its defense of such Claims. If the
use or sale of any Products furnished under this Agreement is enjoined as a
result of a Claim, Distributor shall either obtain on behalf of the
Sub-Distributor the right to continue to use or sell such Products, substitute
an equivalent product reasonably acceptable to Sub-Distributor in its place, or
reimburse Sub-Distributor the purchase price of the Products, costs incurred by
Sub-Distributor as a result of such cancellation, and any and all losses or
costs incurred as a result of Sub-Distributor’s breach of any purchaser order or
other agreement with its customers. Notwithstanding the foregoing, this
indemnity shall not apply or cover any Claims based upon any infringement or
alleged infringement of any patent, trademark, or copyright resulting from the
alteration or unauthorized use of any Manufacturer IP or the Products by
Sub-Distributor or a Sub-Distributor representative or the combination of any
Products with any other products or the combination of any Manufacturer IP with
any other mark, if such infringement claim would have been avoided but for such
alteration, combination, or unauthorized use by Sub-Distributor or any
Sub-Distributor representative. Sub-Distributor shall also have the right to
participate in the defense of any such action and have the right to hire its own
legal counsel at Sub-Distributor’s expense. This indemnity shall not cover any
Claims in which Sub-Distributor fails to provide Distributor with prompt written
notice of the Claim that lack of notice materially prejudices the defense of the
Claim.

B.                  Sub-Distributor agrees to defend, indemnify, and hold
harmless Distributor from and against any and all Claims brought or alleged by a
third party based upon any infringement or alleged infringement of any patent,
trademark, or copyright resulting from the alteration or unauthorized use of any
Manufacturer IP or the Products by Sub-Distributor or a Sub-Distributor
representative or the combination of any Products with any other products or the
combination of any Manufacturer IP with any other mark, if such infringement
claim would have been avoided but for such alteration, combination, or
unauthorized use by Sub-Distributor or any Sub-Distributor representative.
Distributor shall reasonably cooperate with Sub-Distributor, its insurance
company and its legal counsel in its defense of such Claims. Distributor shall
also have the right to participate in the defense of any such action and have
the right to hire its own legal counsel at Sub-Distributor’s expense. This
indemnity shall not cover any Claims in which Distributor fails to provide
Sub-Distributor with prompt written notice of the Claim which lack of notice
materially prejudices the defense of the Claim.

C.                  Distributor’s Additional Indemnity Obligations.
Notwithstanding anything herein to the contrary, in addition to all other rights
and remedies available at law or in equity, Distributor hereby agrees to defend,
indemnify, and hold harmless Sub-Distributor from and against any and all third
party Claims (i) arising out of any defects in any Products existing at the time
such Products are sold by Distributor to Sub-Distributor, or (ii) arising out of
the negligent acts or omissions or willful misconduct of Distributor, its
employees, agents, or representatives with respect to the Products or its
performance of this Agreement. Sub-Distributor shall reasonably cooperate with
Distributor, its insurance company, and its legal counsel in its defense of such
Claims. Sub-Distributor shall also have the right to participate in the defense
of any such action and have the right to hire its own legal counsel at
Sub-Distributor’s expense. This indemnity shall not cover any Claims in which
Sub-Distributor fails to provide Distributor with prompt written notice of the
Claim which lack of notice materially prejudices the defense of the Claim.

D.                  Sub-Distributor’s Indemnity Obligations to Distributor.
Sub-Distributor hereby agrees to defend, indemnify and hold harmless
Distributor, its affiliates, and their respective officers directors, employees,
and agents from and against any and all Claims (i) arising out of the negligent
acts or omissions or willful misconduct of Sub-Distributor, its employees,
agents, or representatives with respect to its performance of this Agreement,
sale of the Products, or otherwise, (ii) arising out of the alteration or
modification of the Products or Distributor IP by Sub-Distributor or its
employees, agents, or representatives, or (iii) alleging that the
Sub-Distributor Marks infringe or otherwise violate the intellectual property
rights of a third party. This indemnity shall not cover any Claims in which
Distributor fails to provide Sub-Distributor with prompt written notice which
lack of notice prejudices the defense of the Claim. Distributor shall also have
the right to participate in the defense of any such action and have the right to
hire its own legal counsel at Distributor’s expense.

E.                  Settlement of Claims. In no event shall a party seeking or
entitled to indemnification from a Party hereunder settle, compromise, agree to
a judgment, or take any similar action with respect to any Claim without the
written consent of the Party from whom indemnification is sought.



 7 

 

9.                   LIMITATION OF LIABILITY.

EXCEPT FOR THE PARTIES’ INDEMNIFICATION OBLIGATIONS UNDER SECTION 8 OF THIS
AGREEMENT AND CONFIDENTIALITY OBLIGATIONS UNDER SECTION 5 OF THIS AGREEMENT, IN
NO EVENT SHALL EITHER PARTY BY LIABLE UNDER THIS AGREEMENT TO THE OTHER PARTY
FOR ANY INCIDENTAL, CONSEQUENTIAL, INDIRECT, STATUTORY, SPECIAL, OR PUNITIVE
DAMAGES, INCLUDING, BUT NOT LIMITED TO, LOST PROFITS, LOSS OF USE, LOSS OF TIME,
INCONVENIENCE, LOSS BUSINESS OPPORTUNITIES, DAMAGE TO GOODWILL OR REPUTATION, OR
LOSS OF DATA, REGARDLESS OF WHETHER SUCH LIABILITY IS BASED ON BREACH OF
CONTRACT, TORT, STRICT LIABILITY, OR OTHERWISE, AND EVEN IF ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES OR SUCH DAMAGES COULD HAVE BEEN REASONABLY FORESEEN.

10.                TERM. This Agreement shall commence on the Effective Date and
shall end on the first anniversary of the Effective Date (the “Initial Term”)
unless earlier terminated pursuant to Section 11 hereof. The Initial Term shall
automatically renew for successive renewal terms of one (1) year each (each, a
“Renewal Term”), unless either Party provides the other Party with written
notice of its intention not to renew the Initial Term or any Renewal Term, as
applicable, at least sixty (60) days prior to the expiration of the then current
Initial Term or Renewal Term.

11.                TERMINATION.

A.                  Termination for Breach. Either Party may terminate this
Agreement at any time in the event of a material breach by the other Party that
remains uncured after thirty (30) calendar days following written notice
thereof. Such termination shall be effective immediately and automatically upon
the expiration of the applicable notice period, without further notice or action
by either Party. Termination shall be in addition to any other remedies that may
be available to the non-breaching Party.

B.                  Termination for Financial Insecurity. Either Party may
terminate this Agreement and any outstanding Purchase Orders (to the extent the
Products have not already been delivered to the carrier for shipment)
immediately at its option upon written notice if the other Party: (i) becomes or
is declared insolvent or bankrupt; (ii) is the subject of a voluntary or
involuntary bankruptcy or other proceeding related to its liquidation or
solvency, which proceeding is not dismissed within sixty (60) calendar days
after its filing; (iii) ceases to do business in the normal course; or (iv)
makes an assignment for the benefit of creditors. This Agreement shall terminate
immediately and automatically upon any determination by a court of competent
jurisdiction that either Party is excused or prohibited from performing in full
all obligations hereunder, including, without limitation, rejection of this
Agreement pursuant to 11 U.S.C. §365.

C.                  Termination for Failure to Meet Minimum Purchase
Commitments. Distributor may terminate this Agreement at any time upon written
notice to Sub-Distributor if Sub-Distributor fails to satisfy any of the
following minimum purchase obligations: (i) purchase by Sub-Distributor of not
less than 500,000 Units from Distributor on or before July 31, 2020, and (ii)
purchase by Sub-Distributor of not less than 1,000,000 Units from Distributor
for each subsequent fiscal quarter throughout the balance of the term. At
Distributor’s option, Distributor may elect to suspend a decision to terminate
this Agreement as permitted under this Section 11.C. for an indefinite period,
but may, in the meantime upon written notice to Sub-Distributor, terminate
Sub-Distributor’s rights under Section 1.A. above. A used herein, a “Unit” means
each Product as may ultimately be packaged and sold by Distributor to a Retail
Customer.

D.                  Cross Termination with the Distribution Agreement.
Sub-Distributor acknowledges and agrees that the appointment by Distributor of
Sub-Distributor of the distribution rights set forth in this Agreement are
dependent upon the continuation of the Distribution Agreement. In the event the
Distribution Agreement expires or is otherwise terminated for any reason, this
Agreement shall immediately and automatically terminate without any further
action of the Parties.



 8 

 

E.                  Obligations upon Termination. Upon termination of this
Agreement, Sub-Distributor shall cease to be an authorized sub-distributor of
the Products and (i) all unaccepted Purchase Orders may be cancelled by
Sub-Distributor or Distributor without liability, and (ii) Sub-Distributor may,
at its option, resell, and deliver to Distributor, free and clear of all liens
and encumbrances, any or all of the Products that (A) are subject to Purchase
Orders accepted by Distributor whether or not the applicable Products have been
shipped as of the date of termination and (B) were manufactured, shipped, or
received as of the date of termination, in each case that are in new condition
and in the original factory packaging at the original purchase price of any such
Products that Sub-Distributor elects to resell to Distributor less a restocking
charge of 50% of such amount payable by Distributor upon receipt of such
Products. Restocking is waived in the event the Distributor terminates
Sub-Distributor, other than if termination is a Termination pursuant to 11.A.,
11.B., or 11.C. Within ninety (90) calendar days of termination of this
Agreement, Sub-Distributor shall remove and not thereafter use any sign,
display, or other advertising or marketing means containing Manufacturer IP,
except as provided in this section. Sub-Distributor may continue to use in-store
materials containing the Manufacturer IP as reasonably required for the resale
of the Products that may be remaining in Sub-Distributor’s possession after
termination, which materials Sub-Distributor may continue to utilize until all
remaining Products have been sold or one hundred eighty (180) calendar days
after termination, whichever comes first, after which Sub-Distributor shall
cease the use of any such Manufacturer IP.

12.                COMPLIANCE WITH LAWS. Sub-Distributor acknowledges and
understands that the Products may be subject to restrictions upon export from
the United States and upon resale after export. Sub-Distributor therefore
represents and warrants that it shall comply fully with all relevant regulations
of the U.S. Department of Commerce, with the U.S. Export Administration Act, and
with any other import and/or export control laws or regulations of the United
States or any other jurisdiction.

13.                GENERAL TERMS.

A.                  Independent Contractors. Nothing in this Agreement, and no
course of dealing between the Parties, shall be construed to create or imply an
employment or agency relationship or a partnership or joint venture relationship
between the Parties or between one Party and the other Party’s employees or
agents. Neither Distributor nor Sub-Distributor has the authority to bind the
other, to incur any liability, or otherwise act on behalf of the other. Each
Party shall be solely responsible for payment of its employees’ salaries
(including withholding of income taxes and social security), workers’
compensation, and all other employment benefits.

B.                  Assignment. Neither this Agreement, nor any right or
interest herein, may be assigned, in whole or in part, by Sub-Distributor
without the express written consent of Distributor. Any assignment without such
consent shall be null and void. For purposes hereof, any assignment that is
carried out as part of a merger, restructuring, or reorganization, or sale or
transfer of all or substantially all Sub-Distributor’s assets shall require the
express written consent of Distributor. This Agreement shall be binding upon and
inure to the benefit of the Parties hereto, their successors and legal
representatives. Except as set forth in Section 8, there are no third-party
beneficiaries to this Agreement.

C.                  Notices. Unless otherwise agreed to by the Parties, all
notices shall be deemed effective when received and made in writing by either
(i) certified mail, return receipt requested, (ii) nationally recognized
overnight courier, or (iii) fax with confirmation, addressed to the party to be
notified at the following address or to such other address as such Party shall
specify by like notice hereunder:

If to Distributor:

Kaival Brands Innovations Group, Inc.

4460 Old Dixie Highway

Grant, Florida 32949

Attn: Eric Mosser

Email: eric@kaivalbrands.com

Fax: 833-452-8252

 

If to Sub-Distributor:

FAVS Business, LLC

2605 Mountain Industrial Boulevard, Suite 8

Tucker, Georgia 30084

Attn: Vinay Thaker

Email: favsllc@gmail.com

Fax: 770-864-9406

 



 9 

 

Either Party, by written notice to the other pursuant to this section, may
change its address or designees for receiving such notices.

D.                  Force Majeure. Neither Party shall liable hereunder for any
failure or delay in the performance of its obligations under this Agreement if
such failure or delay is on account of causes beyond its control, including
labor disputes, civil commotion, war, fires, floods, inclement weather,
governmental regulations or controls, casualty, government authority, strikes,
or acts of God, in which event the non-performing Party shall be excused from
its obligations for the period of the delay and for a reasonable time
thereafter. Each Party shall use reasonable efforts to notify the other Party of
the occurrence of such an event within three (3) business days of its
occurrence. Notwithstanding anything to the contrary contained herein, in no
event shall the COVID-19 pandemic or government actions taken in connection with
the same (or any future pandemic or government actions taken in connection with
the same) constitute an event of force majeure under this Section 13.D. or
otherwise prohibit or restrict Distributor’s rights to terminate this Agreement
for failure of Sub-Distributor to meet minimum purchase commitments under
Section 11.C.

E.                  Governing Law; Venue; Jury Waiver. This Agreement shall be
governed by the laws of the State of Florida, without giving effect to the
principles of conflicts of law of such state and shall be binding upon the
Parties hereto in the United States and worldwide. Any claims or legal actions
by one Party against the other arising under this Agreement or concerning any
rights under this Agreement shall be commenced and maintained in any state or
federal court located in Orange County, Florida. Both Parties hereby submit to
the jurisdiction and venue of any such court. THE PARTIES FURTHER AGREE, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, TO WAIVE ANY RIGHT TO TRIAL BY JURY WITH
RESPECT TO ANY CLAIM, COUNTERCLAIM, OR ACTION ARISING FROM THE TERMS OF THIS
AGREEMENT.

F.                   Attorney’s Fees. If either Party incurs any legal fees
associated with the enforcement of this Agreement or any rights under this
Agreement, the prevailing Party shall be entitled to recover its reasonable
attorney’s fees and any court, arbitration, mediation, or other litigation
expenses from the other Party.

G.                 Survival. The provisions of this Agreement which by their
sense and context should survive any termination of expiration of this
Agreement, including without limitation sections 5 (confidentiality), 7
(warranty), 8 (indemnification), 9 (limitation of liability), 12 (compliance
with laws), and 13 (general terms) shall so survive.

H.                 Authorized Signatories. It is agreed and warranted by the
Parties that the individuals signing this Agreement on behalf of the respective
Parties are authorized to execute such an agreement. No further proof of
authorization shall be required.

I.                    Severability. If any provision or portion of this
Agreement shall be held by a court of competent jurisdiction to be illegal,
invalid, or unenforceable, the remaining provisions or portions shall remain in
full force and effect.



 10 

 

J.                   No Strict Construction. This Agreement shall not be
construed more strongly against either Party regardless of which Party is more
responsible for its preparation.

K.                 Counterparts. This Agreement may be executed by facsimile and
in one or more counterparts, each of which will be deemed to be an original, but
all of which together will constitute one and the same instrument, without
necessity of production of the others.

L.                  Entire Agreement; Modification; Waiver. This Agreement is
the entire agreement between the Parties with respect to the subject matter and
supersedes any prior agreement or communications between the Parties hereto,
whether written or oral. This Agreement may be modified only by a written
amendment signed by authorized representatives of both Parties. No waiver of any
term or right in this Agreement shall be effective unless in writing, signed by
an authorized representative of the waiving Party. The failure of either Party
to enforce any provision of this Agreement shall not be construed as a waiver or
modification of such provision, or impairment of its right to enforce such
provision thereafter.

 

[SIGNATURES ON FOLLOWING PAGE]

 

 11 

 



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives as of the 21ST day of May,
2020, to be effective as of the Effective Date.

DISTRIBUTOR

 

KAIVAL BRANDS INNOVATIONS GROUP, INC.

 

By: /s/ Eric Mosser

Name: Eric Mosser

Title: Chief Operating Officer

 

 

SUB-DISTRIBUTOR

 

FAVS BUSINESS, LLC

 

 

By: /s/ Vinay Thaker

Name: Vinay Thaker

Title: Manager

 

 

 

ACKNOWLEDGMENT AND CONSENT

 

By signing below, Manufacturer hereby acknowledges and consents to Distributor
entering into this Agreement with Sub-Distributor.

 

 

BIDI VAPOR, LLC

 

By: /s/ Nirjkumar Patel

Name: Nirajkumar Patel

Title: Manager

 



 12 

